Exhibit 10(b)
NOTE AND WARRANT PURCHASE AGREEMENT
 
This NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is entered into as
of March 2, 2010, by and between Laxai Pharma, Ltd, an Israeli company formerly
known as NexGen Biofuels Ltd., and trading on the OTC Bulletin Board under the
symbol “NXGNF” (the “Company”), and UTA Capital LLC, a Delaware limited
liability company (the “Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, a senior secured bridge note,
substantially in the form of Exhibit A attached hereto (the “Note”), in the
aggregate principal amount of $1,440,000 (the “Principal Amount”); and
 
WHEREAS, to induce the Purchaser to purchase the Note, the Company has agreed to
issue to the Purchaser a warrant (the “Warrant”) to purchase the Company’s
ordinary shares, par value NIS 0.01 per share (the “Ordinary Shares”), as set
forth in the warrant agreement substantially in the form of Exhibit B attached
hereto (the “Warrant”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:
 
1. Sale and Purchase of the Notes and Warrants.
 
1.1 Sale and Issuance of Notes.  Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase at Closing (as defined below), and
the Company agrees to sell and issue to the Purchaser, a Note in the Principal
Amount.  The purchase price of the Note shall be equal to $1,200,000 (the
“Purchase Price”).
 
1.2 Issuance of Warrants.  Subject to the terms and conditions of this
Agreement, the Company shall issue a Warrant to purchase 5,800,000 Ordinary
Shares of the Company to the Purchaser at the Closing.
 
2. Closing.
 
2.1 Time and Place. The closing of the sale and purchase of the Notes and
Warrants representing the Principal Amount shall take place at the offices of
Seyfarth Shaw LLP, 620 Eighth Avenue, New York, NY 10018, at 10:00 a.m., local
time, on the date hereof, or at such later time or date as the Purchaser and the
Company may mutually agree in writing (the “Closing”).  The date upon which the
Closing shall occur is herein called the “Closing Date”. On the Closing Date,
the Purchaser shall pay to the Company the Purchase Price via federal funds wire
transfer(s) of immediately available funds, in accordance with written
instructions provided to Purchaser prior to the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
3. Shareholder Pledge and Security Agreement; Membership Interest Pledge and
Security Agreement; Shareholder Guarantee; Company Pledge and Security
Agreement; Subsidiary Guarantee, Pledge and Security Agreement.
 
3.1 Shareholder Pledge and Security Agreement; Membership Interest Pledge and
Security Agreement; Shareholder Individual Guarantee.  At Closing, the Company’s
Chairman/CEO shall:
 
(a) enter and cause RACA Investors, L.P., a limited partnership (“Raca”) and all
other partners of Raca to enter into a Shareholder Pledge and Security
Agreement, substantially in the form of Exhibit C-1 attached hereto (the
“Shareholder Pledge and Security Agreement”) pledging, as security in favor of
the Purchaser for the obligations of the Company under the Note, 31,151,842
ordinary shares of the Company held by Raca (collectively, the “Shareholder
Pledged Shares”);
 
(b) enter and cause International Capital Partners, LLC, a limited liability
company (“ICP”), and all other members of ICP to enter into a Membership
Interest Pledge and Security Agreement, substantially in the form of Exhibit C-2
attached hereto (the “Membership Interest Pledge and Security Agreement”)
pledging, as security in favor of the Purchaser for the obligations of the
Company under the Note, 100% of ICP’s membership interest in Mid America Bio
Energy & Commodities, LLC, and having an original cost basis of not less than US
$1 million. (the “Membership Pledged Interest”); and
 
(c) enter into an Individual Guarantee in the form of Exhibit C-3 attached
hereto (the “Individual Guarantee”), guaranteeing all of the Company’s
obligations under the Note.
 
3.2 Company Pledge and Security Agreement with Respect to Certain Subsidiary
Shares and Company Accounts Receivable.  At Closing, the Company shall enter
into a Pledge and Security Agreement, substantially in the form of Exhibit D
attached hereto (the “Company Pledge and Security Agreement”),
 
(a) pledging, as security in favor of the Purchaser for the obligations of the
Company under the Note, all of the shares of capital stock of OSR Holding Corp,
a subsidiary of the Company (“OSR Holding”) held by the Company, representing
100% of the issued and outstanding shares of capital stock of OSR Holding; and
 
(b) granting, as additional security in favor of the Purchaser for the
obligations of the Company under the Note, a first priority perfected security
interest in and lien on any and all accounts receivable, contracts and chattel
paper of the Company.
 
3.3 Subsidiary Guarantee, Pledge and Security Agreements.  At Closing, the
Company shall cause OSR Holding to enter into a Guarantee, Pledge and Security
Agreement, substantially in the form of Exhibit E attached hereto (the
“Subsidiary Guarantee, Pledge and Security Agreement”),
 
(a) guaranteeing all of the Company’s obligations under the Note;
 
 
2

--------------------------------------------------------------------------------

 
(b) granting, as security in favor of the Purchaser for the obligations of OSR
Holding under the Subsidiary Guarantee, Pledge and Security Agreement, a first
priority perfected security interest in and lien on all of the accounts
receivable, contracts and chattel paper of OSR Holding, and in the Security
Account established pursuant to the Lockbox Account Agreement (each as defined
herein),
 
(c) agreeing not to transfer, pledge or encumber any of its assets other than
accounts receivable in favor of a Credit Facility Lender (as hereinafter
defined); and
 
(d) entering into a Lockbox Account Agreement in customary form satisfactory to
Purchaser and consistent with Section 14.1 of this Agreement, among the
Purchaser as lender, OSR Holding as guarantor and pledgor, and a banking
institution as depository (the “Lockbox Account Agreement”).
 
4. Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchaser as follows (which representations and warranties
shall be deemed to apply, where appropriate, to any direct or indirect
subsidiary of the Company (each, a “Subsidiary”), including without limitation,
OSR Holding), as of the Closing Date:
 
4.1 Subsidiaries.  The Company has no Subsidiaries other than OSR
Holding.  Except as disclosed in Schedule 4.1 or as specifically disclosed in
the SEC Reports (as hereinafter defined) hereto, the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any lien, charge, claim, security interest,
encumbrance, right of first refusal or other restriction (each, a “Lien”) and
all the issued and outstanding shares of capital stock or comparable equity
interest of each Subsidiary are validly issued, fully paid and non-assessable
and free of preemptive and similar rights.
 
4.2 Organization and Qualification.  The  Company and the Subsidiaries is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite legal authority to own and use its properties and assets and to carry
on its business as currently conducted.  Neither the Company nor any Subsidiary
is in violation of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter
documents.  The Company and the Subsidiaries is duly qualified to do business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not, individually or in
the aggregate, have or reasonably be expected to result in a (a) a material
adverse effect on the results of operations, assets, prospects, business
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, (b) a material and adverse impairment of the Company’s ability to
perform its obligations under any of the Transaction Documents, or (c) a
material and adverse effect on the legality, validity or enforceability of any
of the Transaction Documents (a “Material Adverse Effect”).
 
4.3 Authorization; Enforcement.  The Company and each Subsidiary has the
requisite corporate authority to enter into and to consummate the transactions
contemplated by the Transaction Documents to which it is a party and otherwise
to carry out its obligations hereunder and thereunder.  The execution and
delivery of the Transaction Documents to which it is a party
 
 
3

--------------------------------------------------------------------------------

 
by the Company or any Subsidiary and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company or the Subsidiary and no further
consent or action is required by the Company, its Board of Directors or its
shareholders.  The Transaction Documents to which it is a party has been (or in
the case of Warrants will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (a) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (b) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.
 
4.4 No Conflicts.  The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not, and will
not, (a) conflict with or violate any provision of the Company’s or any
Subsidiary’s memorandum or articles of association, certificate or articles of
incorporation, bylaws or other organizational or charter documents, (b) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound, or affected, except to the extent
that such conflict, default, termination, amendment, acceleration or
cancellation right would not reasonably be expected to have a Material Adverse
Effect, (c) result in any Lien on assets or on property of the Company, or (d)
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including, assuming the accuracy of the
representations and warranties of the Purchaser set forth in Section 5.2 hereof,
federal and state securities laws and regulations and the rules and regulations
of any self-regulatory organization to which the Company or its securities are
subject, including any market (such as the OTC Bulletin Board or Pink Sheets
LLC) on which the Ordinary Shares are listed or quoted for trading on the date
in question, as applicable (the “Trading Markets”)), or by which any property or
asset of the Company or a Subsidiary is bound or affected, except to the extent
that such violation would not reasonably be expected to have a Material Adverse
Effect.
 
4.5 The Securities. The Notes, the Warrants and the equity securities issuable
upon exercise thereof (collectively, the “Securities”) are duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens and will not be subject to preemptive or similar rights of stockholders
(other than those imposed by the Purchaser).  The Company has reserved from its
duly authorized ordinary shares the maximum number of securities issuable upon
exercise of the Warrant (the “Warrant Shares”).  The Ordinary Shares initially
issuable upon exercise of the Warrants will, immediately following the
acquisition by OSR Holding of the assets of OSR Solutions and the Closing under
this Agreement, represent not less than nor more than 9.9% of the fully-diluted
common stock equivalents of the Company, and shall thereafter also be issuable
for such additional ordinary shares as shall represent 9.9% of such additional
ordinary shares equivalents as may be issued or issuable (i) to the seller or
beneficial owners of the seller at the
 
4

--------------------------------------------------------------------------------

 
closing of the OSR Acquisition, (ii) as deferred or contingent purchase price in
the OSR Acquisition which is converted or made convertible into equity of the
Company within five months of the date of this Warrant or which, without regard
to that time limitation, is pursuant to the Option Agreement dated as of March
1, 2010 from the Company to OSR Solutions, Inc., (iii) as a current or future
conversion to equity within five months of the date of this Warrant of any debt
initially issued to the seller in the OSR Acquisition, and/or (iv) to the
purchasers of the first $240,000 of equity of the Company issued after the date
of this Warrant. The offer, issuance and sale of the Note, the Warrant and the
Warrant Shares pursuant to the Transaction Documents are exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”).
 
4.6 Capitalization.  (i) As of the date of the Agreement, the aggregate number
of shares and type of all authorized, issued and outstanding classes of shares,
options and other securities of the Company (whether or not presently
convertible into or exercisable or exchangeable for shares of the Company) is
set forth in Schedule 4.6 hereto.  All outstanding shares are duly authorized,
validly issued, fully paid and nonassessable and have been issued in compliance
in all material respects with all applicable securities laws.  The Company has
outstanding only those Options, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any Person any right to subscribe for or acquire, any
ordinary shares, or securities or rights convertible or exchangeable into
ordinary shares as set forth on Schedule 4.6.  (ii) Except as set forth on
Schedule 4.6 hereto, and except for customary adjustments as a result of share
dividends, share splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Securities will not obligate the Company to issue
ordinary shares or other securities to any Person (as defined in Section 4.26
hereof) (other than the Purchaser) and will not result in a right of any holder
of securities to adjust the exercise, conversion, exchange or reset price under
such securities.  To the knowledge of the Company, except as disclosed in
Schedule 4.6 hereto, no Person or group of related Persons beneficially owns (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), or has the right to acquire, by agreement with or
by obligation binding upon the Company, beneficial ownership of in excess of 5%
of the outstanding ordinary shares.
 
4.7 SEC Reports; Financial Statements; No Material Adverse Effect;
Solvency.  Except as set forth on Schedule 4.7 or as specifically disclosed in
the SEC Reports, the Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the 12 months preceding the date hereof on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  Such reports required to be filed by
the Company under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, and including all Current Reports on Form 8-K describing the proposed
or consummated acquisition by the Company of the acquisition of the assets and
assumption of certain liabilities of OSR Solutions, Inc. by OSR Holding (the
“OSR Acquisition”), together with any materials filed or furnished by the
Company under the Exchange Act, whether or not any such reports were required,
are being collectively referred to herein as the “SEC Reports” and, together
with this Agreement and the schedules to
 
 
5

--------------------------------------------------------------------------------

 
this Agreement, the “Disclosure Materials”.  As of their respective dates, the
SEC Reports filed by the Company complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the U.S. Securities and Exchange Commission (the “SEC”)
promulgated thereunder, and none of the SEC Reports, when filed by the Company,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.  All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.
 
Since the date of the latest audited financial statements included within the
SEC Reports, except as disclosed in Schedule 4.7 hereto, (i) there has been no
event, occurrence or development that, individually or in the aggregate, has had
or that would result in a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the changed its auditors, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its shareholders, in their
capacities as such, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (except for repurchases by the Company of
shares of capital stock held by employees, officers, directors, or consultants
pursuant to an option of the Company to repurchase such shares upon the
termination of employment or services), and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to
existing Company stock-based plans.  The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.  The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
applicable Closing, will not be Insolvent (as defined below).  For purposes of
this Section 4.7, “Insolvent” means (i) the present fair saleable value of the
Company’s assets is less than the amount required to pay the Company’s total
Indebtedness (as defined in Section 4.26 hereof), (ii) the Company is unable to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, (iii) the Company intends to
incur or believes that it will incur debts that would be beyond its ability to
pay as such debts mature, or (iv) the Company has
 
 
6

--------------------------------------------------------------------------------

 
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
4.8 Absence of Litigation.  Except as described in Schedule 4.8 or as
specifically disclosed in the SEC Reports, there is no action, suit, claim, or
Proceeding (as defined below), or, to the Company’s knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.
For the purposes hereof, “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, or a partial
proceeding, such as a deposition), whether commenced or threatened in writing.
 
4.9 Compliance.  Except as described in Schedule 4.9, neither the Company nor
any Subsidiary, except in each case as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (a) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority.
 
4.10 Title to Assets.  The Company and the Subsidiaries own no real property
except as described in Schedule 4.10.  The Company and the Subsidiaries have
good and marketable title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for Liens that do not, individually or in the
aggregate, have or result in a Material Adverse Effect.  Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases as to which the Company and the
Subsidiaries are in material compliance.
 
4.11 No General Solicitation; Placement Agent’s Fees.  Neither the Company, nor,
to the Company’s knowledge after due inquiry, any of its affiliates, nor any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) in connection with the offer or sale of the Securities.  The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Purchaser or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement.  The Company shall pay,
and hold the Purchaser harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement.
 
4.12 Private Placement.  Neither the Company nor, to the Company’s knowledge
after due inquiry, any of its Affiliates nor, any Person acting on the Company’s
behalf has, directly or indirectly, made any offer or sale of any security or
solicitation of any offer to buy any security
 
7

--------------------------------------------------------------------------------

 
under circumstances that would (i) eliminate the availability of the exemption
from registration under Regulation D under the Securities Act in connection with
the offer and sale by the Company of the Securities as contemplated hereby, or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market.  The
sale and issuance of the Securities hereunder does not contravene the rules and
regulations of any Trading Market on which the Common Stock is listed or quoted.
 
4.13 Company not an “Investment Company”. The Company is not required to be
registered as, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).
 
4.14 Form S-1/S-3 Eligibility.  The Company is eligible to register the Warrant
Shares for resale by the Purchaser using Form S-1 promulgated under the
Securities Act. Upon the   effectiveness of any Company application to list its
Ordinary Shares on NASDAQ, the Company will be eligible to register the Warrant
Shares for resale by the Purchaser using Form S-3 or other available
registration form promulgated under the Securities Act.
 
4.15 Listing and Maintenance Requirements.  Except as described in
Schedule 4.15, the Company has not, in the twelve months preceding the date
hereof, received notice (written or oral) from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market.  The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in material compliance with all such listing
and maintenance requirements.  The issuance of the Securities does not require
stockholder approval, including without limitation under NASDAQ Marketplace Rule
4350(i), and the failure to obtain such stockholder approval will not materially
impair the prospects of approval of any future listing application with NASDAQ.
 
4.16 Registration Rights.  Except as described in Schedule 4.16 or as
specifically disclosed in the SEC Reports, the Company has not granted or agreed
to grant to any Person any rights (including “piggy-back” registration rights)
to have any securities of the Company registered with the SEC or any other
governmental authority that have not been satisfied or waived.
 
4.17 Application of Takeover Protections.  Except as described in Schedule 4.17
or as specifically disclosed in the SEC Reports, there is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Securities and the Purchaser’s ownership of the Securities.
 
4.18 Disclosure.  Except as described in Schedule 4.18, the Company confirms
that neither it nor any officers, directors or Affiliates, has provided any of
the Purchaser or their
 
 
8

--------------------------------------------------------------------------------

 
agents or counsel with any information that constitutes or might constitute
material, nonpublic information (other than the existence and terms of the
issuance of Securities, as contemplated by this Agreement).  The Company
understands and confirms that the Purchaser will rely on the foregoing
representations in effecting transactions in securities of the Company.  All
disclosure provided by the Company to the Purchaser regarding the Company, its
business and the transactions contemplated hereby, including the schedules to
this Agreement, furnished by or on the behalf of the Company are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  Except for the transactions contemplated by this
Agreement, no event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.  The Company acknowledges
and agrees that the Purchaser is not making and has not made any representations
or warranties with respect to the transactions contemplated hereby other than
those set forth in the Transaction Documents.
 
4.19 Acknowledgment Regarding Purchaser’s Purchase of Securities.  Based upon
the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that the Purchaser is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that the Purchaser is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby and any advice given by
the Purchaser or any of its respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Purchaser’ purchase of the Securities.  The
Company further represents to the Purchaser that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
4.20 Patents and Trademarks.  Except as described in Schedule 4.20 or as
specifically disclosed in the SEC Reports, (a) the Company and its Subsidiaries
owns or possesses sufficient rights to conduct its business in the ordinary
course, including, without limitation, rights to use all material patents,
patent rights, industry standards, trademarks, copyrights, licenses, inventions,
trade secrets, trade names and know-how (collectively, “Intellectual Property
Rights”) as owned or possessed by them or that are necessary for the conduct of
its business as now conducted or as proposed to be conducted except where the
failure to currently own or possess such rights would not have a Material
Adverse Effect, (b) neither the Company nor any of its Subsidiaries is
infringing any rights of a third party with respect to any Intellectual Property
Rights that, individually or in the aggregate, would have a Material Adverse
Effect, and, since January 1, 2008, neither the Company nor any of its
Subsidiaries has received any notice of, or has any knowledge of, any asserted
infringement by the Company or any of its Subsidiaries of, any rights of a third
party with respect to any Intellectual Property Rights that, individually or in
the aggregate, would have a Material Adverse Effect and (c) since January 1,
2008, neither the Company nor any of its Subsidiaries has received any notice
of, or has any knowledge of,
 
9

--------------------------------------------------------------------------------

 
infringement by a third party with respect to any Intellectual Property Rights
of the Company or of any Subsidiary that, individually or in the aggregate,
would have a Material Adverse Effect.  The Company has not used Publicly
Available Software in whole or in part in the development of any part of its
Intellectual Property Rights in a manner that would be reasonably likely to
subject the Company or its Intellectual Property Rights in whole or in part, to
all or part of the license obligations of any Publicly Available Software that,
individually or in the aggregate, would have a Material Adverse Effect on the
Company.  “Publicly Available Software” means each of (i) any software that
contains, or is derived in any manner (in whole or in part) from, any software
that is distributed as free software, open source software (e.g., Linux), or
similar licensing and distribution models; and (ii) any software that requires
as a condition of use, modification, and/or distribution of such software that
such software or other software incorporated into, derived from, or distributed
with such software (A) be disclosed or distributed in source code form; (B) be
licensed for the purpose of making derivative works; or (C) be redistributable
at no or minimal charge.  Publicly Available Software includes, without
limitation, software licensed or distributed under any of the following licenses
or distribution models similar to any of the following: (a) GNU General Public
License (GPL) or Lesser/Library GPL (LGPL), (b) the Artistic License (e.g.
PERL), (c) the Mozilla Public License, (d) the Netscape Public License, (e) the
Sun Community Source License (SCSL), the Sun Industry Source License (SISL), and
the Apache Server License.
 
4.21 Insurance.  The Company and, to the Company’s knowledge, the Subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as are prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are
engaged.  The Company has had continuous insurance coverage during the 12 months
preceding the date of this Agreement and has no reason to believe it will not be
able to renew its current insurance coverage in the same amounts or obtain new
insurance coverage in amounts not less than it currently has with carriers of
equal or better ratings.
 
4.22 Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities, including any required permits,
licenses and authorizations from the U.S. Food and Drug Administration,
necessary to conduct their respective businesses as described in the SEC Reports
(“Material Permits”), except where the failure to possess such permits does not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any written notice of proceedings relating to the revocation or modification of
any Material Permit.
 
4.23 Transactions With Affiliates and Employees.  Except as described on
Schedule 4.23 or as specifically disclosed in the SEC Reports, none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Company’s knowledge, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
 
10

--------------------------------------------------------------------------------

 
4.24 Internal Accounting Controls.  Except as specifically disclosed in the SEC
Reports, the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
4.25 Sarbanes-Oxley Act.  The Company is in compliance in all material respects
with currently applicable requirements of the Sarbanes-Oxley Act of 2002 and
applicable rules and regulations promulgated by the SEC thereunder.
 
4.26 Foreign Corrupt Practices.  Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company (a) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
4.27 Indebtedness.  Except as disclosed in Schedule 4.27 or as specifically
disclosed in the SEC Reports, neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness (as defined below), (ii) is in violation of
any term of or in default under any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iii) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  Schedule 4.26 provides a detailed
description of the material terms of any such outstanding Indebtedness.  For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the Company or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above
 
11

--------------------------------------------------------------------------------

 
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company or a government or any department or agency
thereof.
 
4.28 Employee Relations.  Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a
union.  The Company maintains good relations with its employees.  Except as
described in Schedule 4.28 or as specifically disclosed in the SEC Reports,
during the period covered by the SEC Reports, no executive officer of the
Company or any of its Subsidiaries (as defined in Rule 501(f) of the Securities
Act) has notified the Company or any such Subsidiary that such officer intends
to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary.  To the knowledge
of the Company or any such Subsidiary, no executive officer of the Company or
any of its Subsidiaries is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any such Subsidiary to any liability with respect to any
of the foregoing matters.
 
4.29 Labor Matters.  The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
4.30 Environmental Laws.  The Company and its Subsidiaries (i) are in compliance
in all material respects with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance in all material respects with all terms
and conditions of any such permit, license or approval where, in theforegoing
clauses (i), (ii) and (iii), the failure to so comply would be reasonably
expected to have, individually or in the aggregate, a Material Adverse
Effect.  The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
medical and biological waste or residue, chemicals, pollutants,
 
 
12

--------------------------------------------------------------------------------

 
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.
 
4.31 Subsidiary Rights.  Except as set forth in Schedule 4.31 or as specifically
disclosed in the SEC Reports, the Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
4.32 Tax Status.  Except as specifically disclosed in Schedule 4.32 in the
Company’s financial statements, the Company and each of its Subsidiaries (i) has
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
4.33 No Manipulation of Stock.  The Company has not taken and will not, in
violation of applicable law, take any action designed to or that would be
reasonably be expected to cause or result in manipulation in violation of
applicable law or regulation of the price of the Common Stock to facilitate the
sale or resale of the Warrant Shares.
 
4.34 Accountants.  To the Company’s knowledge, Barzily Co., the Company’s
auditors, are independent accountants as required by the Securities Act and the
rules and regulations promulgated thereunder.
 
4.35 Contracts.  The contracts attached as exhibits to the SEC Reports that are
material to the Company are in full force and effect on the date hereof, and
neither the Company nor, to the Company’s knowledge, any other party to such
contracts is in breach of or default under any of such contracts which would
have a Material Adverse Effect.
 
4.36 Off-Balance Sheet Arrangements.  There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed.
 
4.37 U.S. Real Property Holding Corporation.  The Company is not, nor has it
ever been, as U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Purchaser’s request.
 
5. Representations and Warranties of the Purchaser. The Purchaser hereby,
represents and warrants to the Company as follows, as of the date hereof and as
of the Closing:
 
 
13

--------------------------------------------------------------------------------

 
5.1 Organization; Authority.  The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The purchase by the Purchaser of the Notes and Warrants hereunder
has been duly authorized by all necessary corporate, partnership or other action
on the part of such Purchaser.  This Agreement has been duly executed and
delivered by the Purchaser and constitutes the valid and binding obligation of
the Purchaser, enforceable against it in accordance with its terms, except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors rights generally, and (ii) the effect of rules of law governing the
availability of specific performance and other equitable remedies.
 
5.2 No Public Sale or Distribution.  The Purchaser is (i) acquiring the Notes
and the Warrants, and (ii) upon exercise of the Warrants will acquire the
Warrant Shares issuable upon exercise thereof, in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and the Purchaser does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, the Purchaser does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.
 
5.3 Purchaser Status.  At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act or a “qualified institutional buyer” as defined
in Rule 144A(a) under the Securities Act.  Such Purchaser is not a registered
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the NASD, Inc. or an entity engaged in the business of being a broker
dealer.  Except as otherwise disclosed in writing to the Company on or prior to
the date of this Agreement, the Purchaser is not affiliated with any broker
dealer registered under Section 15(a) of the Exchange Act, or a member of the
NASD, Inc. or an entity engaged in the business of being a broker dealer.
 
5.4 Experience of Such Purchaser.  The Purchaser, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser understands that it must
bear the economic risk of this investment in the Securities indefinitely, and is
able to bear such risk and is able to afford a complete loss of such investment.
 
5.5 Access to Information.  The Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
 
14

--------------------------------------------------------------------------------

 
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.  Neither such
inquiries nor any other investigation conducted by or on behalf of the Purchaser
or its representatives or counsel shall modify, amend or affect such Purchaser’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents.
 
5.6 No Governmental Review.  The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
5.7 No Conflicts.  The execution, delivery and performance by the Purchaser of
this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Purchaser, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Purchaser, except in the case of clauses (ii) and (iii) above, that do not
otherwise affect the ability of the Purchaser to consummate the transactions
contemplated hereby.
 
5.8 Prohibited Transactions.  The Purchaser covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with the Purchaser
will engage, directly or indirectly, in any transactions in the securities,
including derivatives, of the Company (including, without limitation, any Short
Sales (a “Transaction”) involving any of the Company’s securities prior to the
time the transactions contemplated by this Agreement are publicly
disclosed.  The Purchaser covenants further that neither it nor any Person
acting on its behalf or pursuant to any understanding with the Purchaser will
engage, directly or indirectly, in any Short Sales involving any of the
Company's securities during the time that the Purchaser or its affiliates hold
the Warrants.  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers.
 
5.9 Restricted Securities.  The Purchaser understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
 
15

--------------------------------------------------------------------------------

 
5.10 Legends.  It is understood that certificates evidencing such Securities may
bear the legend set forth in Section 11.1 of this Agreement.
 
5.11 No Legal, Tax or Investment Advice.  The Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Purchaser in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  The Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.
 
6. Covenants and Agreements.
 
6.1 Pre-Closing Covenants and Agreements.  The parties hereto covenant and agree
to perform or take any and all such actions to effectuate the following from the
date hereof until the earlier of the Closing Date or the termination of this
Agreement:
 
(a) Further Assurances.  The parties shall, prior to or at the Closing, as may
be appropriate, execute such documents and other papers and take such other
further actions as may be reasonably required to carry out the provisions hereof
and effectuate the transactions contemplated hereby and by the Note and the
Warrant Agreement.  Each party shall use its best efforts to fulfill or obtain
the fulfillment of the conditions to its obligation to effect the Closing,
including promptly obtaining any consent required in connection herewith.
 
(b) Additional Disclosure.  The Company shall promptly notify Purchaser of, and
furnish Purchaser with, any information it may reasonably request with respect
to the occurrence of any event or condition or the existence of any fact that
would cause any of the conditions to Purchaser’s obligation to consummate the
transactions contemplated by this Agreement not to be fulfilled.
 
6.2 Post-Closing Covenants and Agreements.  While the Note is outstanding, the
Company will not, without the prior written consent of Purchaser:
 
(a) from and after the Closing Date, have or incur, or permit any of its
Subsidiaries to have or incur any Indebtedness, other than the indebtedness
represented by the Note, in excess of (x) $100,000 in the aggregate with respect
to Indebtedness which is recourse to the Company, OSR Holding or their
respective assets, and (y) $200,000 in the aggregate with respect to other
subsidiary indebtedness which is not recourse to the Company, OSR Holding or any
of their respective assets; provided that the Company and OSR Holding may incur
Indebtedness for money borrowed under an accounts receivable financing facility
provided by a commercial lender (a “Credit Facility Lender”), and the Purchaser
will release its lien and security interest with respect to all accounts
receivable and terminate Section 14 of this Agreement to facilitate such
accounts receivable financing, provided that at least $750,000 of the principal
amount of the Note has been or is repaid no later than upon such release of
collateral, and the proceeds of the credit facility are required to be applied
and are in fact applied during the remaining term of the Note to reduce any
remaining Note principal balance, whereupon the dollar limits on other
indebtedness set forth above in clauses (x) and (y) shall be $200,000 and
$400,000, respectively;
 
 
16

--------------------------------------------------------------------------------

 
(b) from and after the Closing Date, make, or permit any Subsidiary to make, any
payments (whether on payment of pre-existing indebtedness or otherwise) or
distributions to, or engage in any transactions with, officers, principal or
former principal shareholders or other insiders of the Company or of any
Subsidiary or with officers or other insiders of any Subsidiary (other than
salary payments consistent with the past practices of the Company), regardless
of whether any such payments, distributions or transactions are described in or
contemplated by the SEC Reports or other Disclosure Materials;
 
(c) from and after the Closing Date, pledge, or permit any Subsidiary to pledge,
a material portion (in the aggregate) of the assets of the Company or any of the
Subsidiaries as collateral to any other third party, other than pledging of
accounts receivable of OSR Holding in favor of a Credit Facility Lender on the
terms described in Section 6.2(b);
 
(d) issue any equity, debt or other securities, or permit any Subsidiary to
issue any equity, debt or other securities, unless 100% of the cash proceeds
thereof, net of any related transaction costs, are applied to repayment of the
Note; provided, however, that the Company may issue up to a cumulative total of
$500,000 in equity securities after the Closing and retain all of the proceeds
for working capital purposes;
 
(e) take, or permit any Subsidiary to take, any corporate action that would
materially impair the value of the collateral for the Note.
 
7. Conditions Precedent to the Obligation of Purchaser to Close.
 
The obligation of the Purchaser to complete the Closing is subject to the
fulfillment on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived by Purchaser in writing:
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained in Section 4 shall be true on and as of the Closing.
 
(b) Agreements and Conditions.  On or before the Closing Date, the Company shall
have complied with and duly performed and satisfied in all material respects all
agreements and conditions on its part to be complied with and performed by such
date pursuant to this Agreement;
 
(c) Liabilities.  Immediately prior to the acquisition of the assets and
assumption of certain liabilities of OSR Solutions, Inc., the Company and OSR
Holding shall have no more than $50,000 in current or long-term liabilities,
exclusive of transaction-related liabilities related to the acquisition of OSR,
and legal, accounting and financial advisory expenses incurred in the ordinary
course, consistent with prior practice.
 
(d) Equity Financing. The Company shall have received a long-term cash equity
investment (“New Equity”) of not less than $440,000 since January 29, 2010,
provided, that if the New Equity received since January 29, 2010 totals at least
$200,000, but less than $440,000, this condition may nonetheless be satisfied if
the seller in the OSR Acquisition reduces the closing cash payment and other
immediate and short-term cash payments to be
 
 
17

--------------------------------------------------------------------------------

 
received by it by an amount at least equal to the difference between $440,000
and the New Equity actually received since January 29, 2010.
 
(e) OSR Acquisition. The OSR Acquisition shall have been consummated or, all
conditions to the consummation of the OSR Acquisition shall have been satisfied
or waived, other than payment by the Company of the cash portion of the purchase
price for the OSR Acquisition, which cash payment shall be funded from the
proceeds of the Note financing, and the Purchaser shall have been provided with
independent confirmation thereof.
 
(f) Consents.  The Company shall have obtained any consents necessary to
effectuate this Agreement and to consummate the transactions contemplated hereby
and delivered copies thereof to the Purchaser.
 
(g) Note.  The Company shall have duly executed and delivered to Purchaser the
Note being sold at the Closing.
 
(h) Compliance Certificate.  The President of the Company shall deliver to the
Purchaser at the Closing a certificate certifying that the conditions specified
in Sections 7(a) through Section 7(e) have been fulfilled.
 
(i) Applicable Board and Shareholder Resolutions.  The Company shall deliver to
the  Purchaser copies of (i) a unanimous written consent of the Board of the
Directors of the Company authorizing the execution, delivery and performance of
the applicable Transaction Documents by the Company, (ii) unanimous written
consents or otherwise duly authorized action of each applicable Subsidiaries
authorizing the execution, delivery and performance of the applicable
Transaction Documents by such Subsidiaries, and (iii) to the extent required by
law or agreement, written consents or otherwise duly authorized action of each
individual shareholder of the Company or of any individual Subsidiary
authorizing the execution, delivery and performance of the applicable
Transaction Documents by the Company or any such Subsidiary.
 
(j) Payment of Additional Interest. The Company shall pay to the Purchaser, in
cash, additional interest equal to 4% of the Principal Amount of the Note issued
at Closing, which amount ($57,600) may, at the option of the Purchaser, be paid
by offset against the cash purchase price payable for the Note purchased at such
Closing.
 
(k) Investment Amount.  The Company shall offer to sell to the Purchaser the
Note.
 
(l) Opinion of Company Counsel.  The Purchaser shall have received from Jones &
Haley, P.C., as US counsel for the Company, an opinion, dated as of the Closing,
in substantially the form of Exhibit F attached hereto.
 
(m) Shareholder Pledge Agreement; Membership Interest Pledge Agreement;
Shareholder Guarantee; Company Pledge and Security Agreement; Subsidiary
Guarantee and Pledge and Security Agreement; Lockbox Account Agreement. Certain
of the Company’s shareholders, the Company and its Subsidiary shall have
executed and delivered to the Purchaser the agreements described in Sections
3.1, 3.2 and 3.3 hereof.
 
 
18

--------------------------------------------------------------------------------

 
8. Conditions Precedent to the Obligation of the Company to Close.
 
The obligation of the Company to complete the Closing is subject to the
fulfillment on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived by the Company in writing:
 
(a) Representations and Warranties.  The representations and warranties of the
Purchaser contained in Section 5 shall be true on and as of each Closing.
 
(b) Agreements and Conditions.  On or before the Closing Date, the Purchaser
shall have complied with and performed and satisfied in all material respects
all agreements and conditions to be complied with and performed by such date
pursuant to this Agreement.
 
(c) Payment of Purchase Price.  The Purchaser shall have paid to the Company the
Purchase Price for the Note, less any offsets for Additional Interest and
Purchaser legal expenses permitted pursuant to this Agreement.
 
9. Subordination to Certain Future Indebtedness.
 
The Note shall be senior to all other debt of the Company and of its
Subsidiaries except that it shall be subordinate to indebtedness incurred under
a third-party commercial lender-provided credit facility secured by accounts
receivable of the Company and/or its Subsidiaries (the “Credit Facility”) if (a)
a minimum of seven hundred fifty thousand dollars ($750,000.00) of the Note has
been repaid and (b) all net proceeds of the Credit Facility are required to be
applied under the terms of the Credit Facility and are in fact applied during
the term of the Note to reduce the remaining principal amount of the Note.


10. Use of Proceeds.  The Company shall use the proceeds from the Note for the
OSR Acquisition, for working capital and general corporate purposes.
 
11. Restrictions on Transferability.
 
11.1 Restrictive Legend.  Purchaser understands that, until such time as a
registration statement pursuant to the Securities Act has been declared
effective or the Warrant Shares may be sold pursuant to Rule 144(b) under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately resold, the certificate(s)
representing the Warrant Shares shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
the certificates for the securities comprising the Warrant Shares):
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO BORROWER THAT THE TRANSFER IS
EXEMPT FROM
 
 
19

--------------------------------------------------------------------------------

 
REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
11.2 Restrictions on Transferability.  Purchaser hereby covenants with the
Company not to effect any resale or other disposition of any of the Warrant
Shares without complying with the provisions of this Agreement, and without
effectively causing any prospectus delivery requirement under the Securities Act
to be satisfied, and Purchaser acknowledges and agrees that such Warrant Shares
are not transferable on the books of the Company unless (a) the Warrant Shares
have been sold in accordance with an effective registration statement or valid
exemptions from registration under the Securities Act and any applicable state
securities or “blue sky” laws, (b) prior to such time that a registration
statement shall have become effective under the Securities Act, Purchaser shall
have furnished the Company with an opinion of counsel, reasonably satisfactory
to the Company, that such disposition will not require registration of the
Warrant Shares under the Securities Act and (c) if applicable, the requirement
of delivering a current prospectus has been satisfied.  Purchaser acknowledges
that the Company is not obligated to file and may not file any such registration
statement with the SEC.
 
12. Rule 144 Reporting.
 
With a view to making available to Purchaser the benefits of certain rules and
regulations of the SEC, which may permit the resale of the Warrant Shares to the
public without registration, the Company agrees after the date hereof to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144(c) under the Securities Act;
 
(b) file with the SEC all reports and other documents required of the Company
under the Securities Act and the Exchange Act (it being expressly acknowledged
by the parties hereto that if any such report or document is not filed with the
SEC within thirty (30) days of the date required under the rules and regulations
of the SEC (after giving effect to any Rule 12b-25 extensions under the Exchange
Act), such failure shall be deemed an Event of Default under the Note); and
 
(c) so long as the Purchaser owns any Warrants or Warrant Shares, to furnish to
the Purchaser forthwith upon request a written statement by the Company as to
its compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
by the Company as the Purchaser may reasonably request in writing in complying
with any rule or regulation of the SEC allowing the Purchaser to sell any such
securities without registration.
 
13. Indemnification.
 
13.1 Indemnification Procedures.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Purchaser, the
officers,
 
 
20

--------------------------------------------------------------------------------

 
directors, partners, members, agents and employees of each of the Purchaser,
each Person who controls the Purchaser (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, settlement costs and expenses, including, without
limitation, reasonable attorneys’ fees (collectively, “Losses”), as incurred,
arising out of or relating to (i) any material misrepresentation or material
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (ii) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (iii) any cause of
action, suit or claim brought or made against such Indemnified Party (as defined
in Section 13.1(c) hereof) by a third party (including for these purposes a
derivative action brought on behalf of the Company), arising out of or resulting
from (x) the execution, delivery, performance or enforcement of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (y) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities, or
(z) the status of Indemnified Party as holder of the Securities.
 
(b) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party).  It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of
 
 
21

--------------------------------------------------------------------------------

 
attorneys at any time for all Indemnified Parties, which firm shall be appointed
by a majority of the Indemnified Parties.  The Indemnifying Party shall not be
liable for any settlement of any such Proceeding effected without its written
consent, which consent shall not be unreasonably withheld.  No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending Proceeding in respect of which any Indemnified
Party is a party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such Proceeding.
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 13.1(b) shall be paid to the Indemnified Party, as incurred, within 20
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
 
(c) Contribution.  If a claim for indemnification under Section 13(a) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 13.1(b), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 13.1(c) was available to such party
in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 13.1(c) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 13.1(c), the
Purchaser shall not be required to contribute, in the aggregate, any amount in
excess of the amount by which the proceeds actually received by the Purchaser
from the sale of the Registrable Securities subject to the Proceeding exceed the
amount of any damages that such Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
 
 
22

--------------------------------------------------------------------------------

 
The indemnity and contribution agreements contained in this Section 13.1(c) are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
14. Additional Covenants Regarding Pledged Accounts Receivable.
 
14.1 Until at least $750,000 in principal amount of the Note has been repaid
(provided at the time of such repayment no Event of Default shall have then
occurred and be continuing), the Company will not, without the prior written
consent of Purchaser:
 
(a) Receive and retain, or permit any Subsidiary to receive and retain any
customer or client payment unless such payment is promptly (and in any event
with one business day) deposited in the security account established for the
benefit of and pledged to the Purchaser under the Lockbox Account Agreement (the
“Security Account”); or
 
(b) Release or request or authorize any release from the Security Account of any
funds unless (i) no Event of Default exists and is continuing, and (ii) the sum
of (x) the aggregate amount of pledged accounts receivable, after deduction of
any pledged accounts receivable more than 90 days old), and  (y) the aggregate
amount of cash in the Security Account after giving effect to the requested
release of funds, exceeds the sum of  (i) $800,000 and (ii) the LALS AR Cash
Security Amount.
 
The “LALS AR Cash Security Amount” shall initially be $100,000, but after all
accounts receivable of the Company or OSR Holding due from affiliates of OSR
Solutions, Inc. (“LALS) are reduced to less than $100,000 by cash payments
(without regard to contra accounts payable due LALS or similar offsets), the
LALS AR Cash Security Amount may be reduced dollar-for dollar to the extent
accounts receivable of OSR Holding due from LALS are further reduced by cash
payments (without regard to contra accounts payable due LALS or similar
offsets).
 
15. Miscellaneous.
 
15.1 Termination.  This Agreement may be terminated by the Company or the
Purchaser, by written notice to the other parties, if the Closing has not been
consummated by 11:00 a.m. on March 8, 2010; provided that no such termination
will affect the right of any party to sue for any breach by the other party (or
parties).
 
15.2 Fees and Expenses.
 
(a) Except as expressly set forth in the Transaction Documents to the contrary,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.
 
(b) The Company agrees to reimburse the Purchaser at the Closing up to an
aggregate amount of $25,000 for legal fees, due diligence expenses and
reasonable expenses incurred for services relating to the transactions
contemplated herein, which amount (net of any amounts previously advanced by the
Company) may, at the option of the Purchaser, be paid by offset against the cash
purchase price payable for the Note purchased at such Closing.
 
 
23

--------------------------------------------------------------------------------

 
(c) Notwithstanding the foregoing, if the Closing does not occur because the
Company fails to satisfy all of the conditions to Purchaser’s obligation to
consummate the Closing set forth in Section 7, the Company agrees to reimburse
the Purchaser up to an aggregate amount of $39,400 for legal fees, due diligence
expenses and reasonable expenses incurred for services relating to the
transactions contemplated herein (net of any amounts previously advanced by the
Company).
 
15.3 Entire Agreement.  The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchaser such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
15.4 Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section 15.4 prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile number or email address specified in this Section 15.4
on a day that is not a Trading Day or later than 6:30 p.m. (New York City time)
on any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.
 
15.5 Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
15.6 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
15.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser.  The Purchaser may assign
its rights under this Agreement to any Person to whom the
 
 
24

--------------------------------------------------------------------------------

 
Purchaser assigns or transfers or will assign or transfer (including by way of
distribution to its members, partners or stockholders) any Securities, provided
(i) such transferor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company after such
assignment, (ii) at least five days prior to such assignment, the Company is
furnished with written notice of (x) the name and address of such transferee or
assignee and (y) the Registrable Securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (iv) such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions hereof that apply to
the “Purchaser” and (v) such transfer shall have been made in accordance with
the applicable requirements of this Agreement and with all laws applicable
thereto.
 
15.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto, and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except that each Indemnified Party is an intended third-party
beneficiary of Section 13.1 and (in each case) may enforce the provisions of
such section directly against the parties with obligations thereunder.
 
15.9 Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.  THE COMPANY AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY AND PURCHASER HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.
 
15.10 Survival.  The representations and warranties, agreements and covenants
contained herein shall survive the Closing.
 
 
25

--------------------------------------------------------------------------------

 
15.11 Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
 
15.12 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
15.13 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
owed to such Purchaser by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, the Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
15.14 Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
15.15 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to seek specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
15.16 Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Purchaser hereunder or the Purchaser enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
 
 
26

--------------------------------------------------------------------------------

 
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
15.17 Adjustments in Share Numbers and Prices.  In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
27

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Note and Warrant
Purchase Agreement on the date first above written.
 
 
THE COMPANY:

 
 
LAXAI PHARMA, LTD. (formerly NEXGEN BIOFUELS LTD.

 
 
By: /s/ J. Ram Ajjarapu

 
Name: J. Ram Ajjarapu

 
Title:  Chairman and CEO



 
Address:

 
8909 Regents Park Drive

 
Suite 210

 
Tampa, FL 33547

 
Facsimile: (212) 202-3628







 
THE PURCHASER:



 
UTA CAPITAL LLC

By YZT Management LLC, its Managing Member


By: /s/ Udi Toledano
 
Name:
Udi Toledano

 
Title:
Managing Member



 
Address:

 
100 Executive Drive

 
Suite 330

 
West Orange, NJ 07052

 
Facsimile:973-736-0201

 
 
 
28

--------------------------------------------------------------------------------

 
Exhibit 10(b)
 
SCHEDULE 1
 
Purchaser
Purchase Price of Note
Warrant
UTA CAPITAL LLC
$1,200,000
Warrant,
exercisable at
$0.05 per share, to
purchase 5,800,000
shares
Total
$1,200,000
 



 


 